 

Exhibit 10.79

 

Contract treated as exchanged

1:15 pm

Law Society Formula.

 

Ref:          

on behalf of
the Buyer

 

DATE: 5th December 2018

 

CONTRACT RELATING TO SALE OF SPICERS, SAWSTON, CAMBRIDGE

 

Between

 

ARACARIS CAPITAL LIMITED

 

and

 

HUAWEI TECHNOLOGIES RESEARCH & DEVELOPMENT (UK) LIMITED

 

Annexure 1: Electronic Data Rooms document list.

Annexure 2: Agreed form of transfer.

Annexure 3: Agreed form of Lease.

 

CMS Cameron McKenna Nabarro Olswang LLP
Cannon Place
78 Cannon Street
London EC4N 6AF
T +44 20 7367 3000
F +44 20 7367 2000
cms.law

 

 

 

 

TABLE OF CONTENTS

 

1. Definitions 1 2. Interpretation 3 3. The Conditions 4 4. Sale and Purchase 4
5. Deposit 5 6. Title 5 7. Title Guarantee 5 8. Matters Affecting the Property 6
9. Insurance 7 10. The Transfer 8 11. Rent Deposit Deed 8 12. Completion of the
sale of the Property 8 13. Grant of the Lease 9 14. Registration 10 15.
Apportionments 10 16. Arrears 11 17. Maintenance Contracts 11 18. Management 12
19. Employment 12 20. Basic Payment Entitlements 14 21. Environmental
Stewardship Agreement and SSSI 15 22. Capital Allowances 16 23. VAT 17 24.
Release of the Seller 19 25. Post-Completion Receipts 20 26. State and Condition
of the Property 20 27. Health and Safety File 21 28. Costs 21 29.
Confidentiality 21 30. Entire Contract 22 31. After Completion 22 32. Notices
and Documents 22 33. Contracts (Rights of Third Parties) Act 1999 23 34.
Governing Law and Jurisdiction 23

 



Schedule 1 The Tenancies 24 Schedule 2 Form of election under section 198 of the
Capital Allowances Act 2001 27 Annexure 1 The Electronic Data Rooms 29 Annexure
2 Transfer 30 Annexure 3 Lease 31 Annexure 4 Unregistered land 32 Annexure 5
Rent Deposit Deed 33 Annexure 6 Whittle Lake 2018 Membership List 34 Annexure 7
Deed of Assignment for MLM Reliance Letter 35

 

 

 

 

ASSET SALE CONTRACT (ENGLAND AND WALES)

 

DATE

 

PARTIES

 

(1)ARACARIS CAPITAL LIMITED (incorporated and registered in England and Wales
under company registration number 09103328), the registered office of which is
at Suite 1, 3rd Floor, 11-12 St. James’s Square, London SWIY 4LB (the “Seller”);
and

 

(2)1HUAWEI TECHNOLOGIES RESEARCH & DEVELOPMENT (UK) LIMITED (incorporated and
registered in England and Wales under company registration number 07371283) the
registered office of which is at 302 Cambridge Science Park, Milton Road,
Cambridge, England, CB4 OWG (the “Buyer”).

 

IT IS AGREED AS FOLLOWS:

 

1.DEFINITIONS

 

1.1The following definitions apply in this contract:

 

“Arrears” means all money due from the Tenants on or before Completion but which
has not been received by the Seller or its agents as cleared funds before
Completion, and

 

(a)includes any money due from a Tenant under any rent deposit deed, but

(b)excludes any money due from a Tenant in respect of which the Seller has made
a withdrawal pursuant to a rent deposit deed in satisfaction (or partial
satisfaction) of the amount due but only to the extent of the withdrawal made;

 

“Business Day” means a day other than Saturday, Sunday or a day on which banks
are authorised to close in London for general banking business;

 

“Buyer’s Solicitors” means Harrison Clark Rickerbys Limited of Suite 24, 100
Longwater Avenue Green Park Reading RG2 6GP (reference RNLIFlua007-0004);

 

“CDC Service Charge” means thirty five thousand pounds (05,000) per annum;

 

“Charges” means the following charges appearing on the Charges Register of the
said title numbers:

 

Title number: Charges:

CB1793 as at

25 July 2018 timed

at 12:15:48

a)       

b)       

 

 c)       

charge dated 17 November 2014 in favour of Together Commercial Finance Limited;

charge dated 17 February 2015 in favour of Together Commercial Finance Limited;
and

charge dated 21 June 2017 in favour of Four M Purchasers LLP;

CB98091 as at

25 July 2018 timed

at 14:22:01

a) charge dated 17 February 2015 in favour of Together Commercial Finance
Limited; and

 

 

 

 

   b) charge dated 21 June 2017 in favour of Four M Purchasers LLP;

CB219591 as at

25 July 2018 timed at 12:20:28

a)       

 

b)       

  c)       

charge dated 17 November 2014 in favour of Together Commercial Finance Limited;

charge dated 17 February 2015 in favour of Together Commercial Finance Limited;
and

charge dated 21 June 2017 in favour of Four M Purchasers LLP;

CB271349 as at

25 July 2018 timed at 12:19:46

a)       

 

b)       

 c)       

charge dated 17 November 2014 in favour of Together Commercial Finance Limited;

charge dated 17 February 2015 in favour of Together Commercial Finance Limited;
and

charge dated 21 June 2017 in favour of Four M Purchasers LLP;

CB278414 as at

25 July 2018 timed at 14:20:37

a)       

 

b)       

charge dated 17 February 2015 in favour of Together Commercial Finance Limited;
and

charge dated 21 June 2017 in favour of Four M Purchasers LLP; and

CB361898 as at

25 July 2018 timed at 14:23:16

 a) charge dated 21 June 2017 in favour of Four M Purchasers LLP;

 

“Completion” means the date that the Transfer of the Property to the Buyer is
actually completed and references in the Standard Conditions to ‘actual
completion’ are to be read accordingly;

 

“Completion Date” means 14 December 2018 or earlier by agreement;

 

“Conditions” means the conditions in Part 1 of the Standard Commercial Property
Conditions (Third Edition, 2018 Revision);

 

“Contract Rate” means four per cent over the base rate from time to time of
Lloyds Bank plc;

 

“Deposit” means the payment of 20 per cent of the Purchase Price (exclusive of
VAT) being seven million five hundred thousand pounds (£7,500,000);

 

“Electronic Data Rooms” means the electronic data rooms in respect of the
Property, access to which the Seller has given to the Buyer (and the Buyer’s
Solicitors) and containing the documents listed in Annexure 1;

 

“Employment Costs” means all remuneration, benefits, entitlements and outgoings
including, without limitation, all wages, holiday pay, bonuses, commissions,
employer’s taxes, employer’s National Insurance and social security
contributions and employer pension contributions;

 

“Environmental Stewardship Agreement” means the Entry Level and High Level
Stewardship Scheme made between (1) Aracaris Capital Limited and (2) Natural
England with agreement number AG00635872;

 

2

 

 

“First RPI Review Date” means (the date calculated in accordance with clause
13.3) 2023;

 

“Lease” means the lease between the Seller and Aracaris Limited in the agreed
form annexed to this contract as Annexure 3;

 

“Property” means the Registered Property and the Unregistered Land;

 

“Purchase Price” means thirty seven million five hundred thousand pounds
(£37,500,000) (exclusive of VAT);

 

“Registered Property” means the freehold property known as Spicers, Sawston,
Cambridge as registered at the Land Registry under title numbers CB1793,
CB98091, CB219591, CB271349, CB278414 and CB361898;

 

“Rent Deposit Deed” means the rent deposit deed in the form of the draft annexed
to this contract as Annexure 5;

 

“Second RPI Review Date” means (the date calculated in accordance with clause
13.3) 2033;

 

“Seller’s Solicitors” means CMS Cameron McKenna Nabarro Olswang LLP of Cannon
Place, 78 Cannon Street, London EC4N 6AF (reference: ADBV/NA2420.9);

 

“Tenancies” means the leases, licences and supplemental documents listed in
Schedule 1 and any other supplemental document entered into by the Seller in
connection with the management of the Property between the date of this contract
and Completion;

 

“Tenants” means the tenants and/or licensees under the Tenancies;

 

“Transfer” means the transfer of the Property from the Seller to the Buyer in
the form of the draft annexed to this contract as Annexure 2;

 

“Unregistered Land” means the land shown edged red on the plan annexed to this
contract as Annexure 4;

 

“VAT” means value added tax and/or any similar tax from time to time replacing
it or performing a similar fiscal function.

 

1.2Words and phrases defined in the Conditions have the same meaning in this
contract, unless they have been defined otherwise in clause 1.1.

 

2.INTERPRETATION

 

2.1Unless otherwise expressly stated, the rules of interpretation set out in
this clause 2 apply in this contract.

 

2.2The contents page, headings and sub-headings in this contract are for ease of
reference only and do not affect the meaning of this contract.

 

2.3A reference to legislation is a reference to all:

 

2.3.1directives, decisions and regulations of the Council or Commission of the
European Union; and

 

2.3.2Acts of Parliament; and

 

2.3.3orders, regulations, consents, licences, notices and bye-laws made or
granted:

 

(a)under any Act of Parliament; or

 

3

 

 

(b)under any directive, decision or regulation of the Council or Commission of
the European Union; or

 

(c)by a local authority or by a court of competent jurisdiction; and

 

2.3.4any mandatory codes of practice issued by a statutory body, in each case
having effect in the relevant part of the United Kingdom from time to time.

 

2.4A reference to particular legislation is a reference to that legislation as
amended, modified, consolidated, re-enacted or replaced from time to time and to
all subordinate legislation made under it from time to time.

 

2.5Obligations undertaken by more than one person are joint and several
obligations.

 

2.6Unless otherwise stated, a reference to a clause, paragraph or schedule is to
a clause or paragraph of or a schedule to this contract. A reference to this
contract includes its schedules and annexures.

 

2.7Words in the singular include the plural and vice versa.

 

2.8Reference to one gender includes all genders.

 

2.9A requirement that a notice or other communication to be given or made under
or in connection with this contract must be signed by the person giving or
making it will be deemed to be satisfied if the notice or other communication is
signed on behalf of the person giving it.

 

3.THE CONDITIONS

 

3.1This contract incorporates the Conditions, except to the extent that they are
varied or disapplied by or are inconsistent with the terms set out in this
contract.

 

3.2Condition 9.8.1 is varied by the addition of the following at the end: “under
this condition but not otherwise”.

 

3.3Conditions 10.5.2(b) and 10.6.2(b) are both varied by the addition of the
words: “and any other materials” after the words: “return any documents”.

 

3.4Conditions 1.1.4, 1.2, 4.2.1, 9.3.7 and 9.3.8 do not apply to this contract.

 

3.5A reference in the Conditions to a working day is a reference to a Business
Day.

 

3.6A reference in the Conditions to a party’s conveyancer is to the Seller’s
Solicitors or the Buyer’s Solicitors as the case may be.

 

4.SALE AND PURCHASE

 

4.1The Seller shall sell and the Buyer shall buy the Registered Property,
together with whatever title or interest (if any) the Seller has in the
Unregistered Land, for the Purchase Price in accordance with this contract.

 

4.2Prior to Completion, the Seller shall grant the Lease to Aracaris Limited,
and Aracaris Limited shall accept the Lease in accordance with this contract.

 

4.3The Buyer will pay to the Seller:

 

4.3.1L150,000 on the first anniversary of the Completion Date; and

 

4.3.2£150,000 on the second anniversary of the Completion Date.

 

4

 

 

5.DEPOSIT

 

5.1The Buyer shall pay the Deposit no later than the date of this contract.

 

5.2Condition 3.2.2 is varied by the deletion of the words “from an account held
in the name of a conveyancer” and the addition in their place of the words “in
same day cleared funds from the Buyer’s Solicitors’ client account”.

 

5.3Condition 3.2.2 as varied shall apply to any payment made under Condition
9.8.3.

 

6.TITLE

 

6.1The Seller is registered at the Land Registry as proprietor with title
absolute to the Registered Property. The Buyer has received from the Seller
before the date of this contract:

 

6.1.1subject to clause 6.4, copies of the Tenancies; and

 

6.1.2a copy of the entries subsisting on the register of the Registered Property
and of any title plans and copies or abstracts of any documents referred to on
that title as being filed at the Land Registry other than the Charges.

 

6.2The Buyer shall accept the Seller’s title as shown by the Seller without
further enquiry or requisition save in relation to any matters arising as a
result of a buyer’s usual pre completion searches at the Land Registry and
Companies House.

 

6.3The Seller has no information regarding title to the Unregistered Land and
the Buyer shall accept the Seller’s title to the Unregistered Land (if any)
without enquiry or requisition.

 

6.4Conditions 7.1, 7.2, 7.3.1 and 7.3.2 do not apply to this contract.

 

6.5Condition 7.4.2 is varied by the addition of the following at the end: “The
Seller shall not be required to include any matter in the statutory declaration
which is not after reasonable enquiry within its personal knowledge”.

 

7.TITLE GUARANTEE

 

7.1The Seller shall transfer the Registered Property with full title guarantee,
subject to the following modifications:

 

7.1.1the covenant set out in section 3(1) of the Law of Property (Miscellaneous
Provisions) Act 1994 will not extend to the words “and could not reasonably be
expected to” in that section; and

 

7.1.2the Seller shall not be liable under any of the covenants set out in
section 3(2) of the Law of Property (Miscellaneous Provisions) Act 1994.

 

7.2The Seller shall transfer title to the Unregistered Land with no title
guarantee.

 

7.3Conditions 7.6.2 and 7.6.3 do not apply to this contract.

 

5

 

 

8.MATTERS AFFECTING THE PROPERTY

 

8.1The Registered Property and the Unregistered Land is sold subject to, and
where applicable, with the benefit of:

 

8.1.1the matters (other than the Charges) contained or referred to in the
registers maintained by the Land Registry and shown in the official copies of
the following title numbers:

 

(a)CB1793 as at 25 July 2018 timed at 12:15:48;

 

(b)CB98091 as at 25 July 2018 timed at 14:22:01;

 

(c)CB2I 9591 as at 25 July 2018 timed at 12:20:28;

 

(d)CB271349 as at 25 July 2018 timed at 12:19:46;

 

(e)CB278414 as at 25 July 2018 timed at 14:20:37; and

 

(f)CB361898 as at 25 July 2018 timed at 14:23:16;

 

8.1.2the obligations and rights arising by virtue of the Tenancies;

 

8.1.3any matters arising from the Seller’s management of the Property in
accordance with clause 18 before Completion as contemplated by this contract;

 

8.1.4all matters disclosed in the Electronic Data Rooms before the date of this
contract;

 

8.1.5all matters discoverable by inspection of the Property before the date of
this contract;

 

8.1.6all matters relating to the Property which the Seller does not know about;

 

8.1.7entries in any public register (whether made before or after the date of
this contract) other than in respect of the Charges;

 

8.1.8public requirements and any matters arising by virtue of any legislation,
regulation or administrative decisions or actions;

 

8.1.9any unregistered interests which fall within any of the paragraphs of
Schedule 3 of the Land Registration Act 2002 (when read together with paragraphs
7 to 13 of Schedule 12 of that Act);

 

8.1.10all matters disclosed or which would be disclosed by searches or as a
result of enquiries (formal or informal, and whether made in person or in
writing) made by or for the Buyer or which a prudent buyer ought to make; and

 

8.1.11any unregistered interests which fall within any of the paragraphs of
Schedule 1 of the Land Registration Act 2002 (when read together with paragraphs
7-13 of Schedule 12 of that Act), and any interests which fall within section
11(4)(c) of that Act.

 

8.2The Buyer will be deemed to take the Registered Property and the Unregistered
Land with full knowledge of the matters subject to which the Registered Property
and the Unregistered Land is sold, and shall not make any requisition or claim
in respect of any of those matters save (in respect of the Registered Property
only) in relation to any matters revealed by a buyer’s usual pre completion
searches at the Land Registry and Companies House.

 

3Conditions 4.1.1, 4.1.2 and 4.1.3 do not apply to this contract.

 

6

 

 

9.INSURANCE

 

9.1The Seller shall maintain (and if necessary renew) the insurance of the
Property and in accordance with any obligation on it as landlord under the
Tenancies until Completion.

 

9.2The Seller shall permit the Buyer to inspect the policy or evidence of its
terms at any reasonable time and, if the insurers agree, obtain or consent to an
endorsement on the policy of the Buyer’s interest at the Buyer’s expense.

 

9.3The Seller shall not be responsible for any deficiency in the amount insured
or inadequacy of the risks covered but will, at the reasonable request and cost
of the Buyer, increase the amount insured or the risks covered.

 

9.4Until Completion the Seller shall use its reasonable endeavours to process
any claim made under the policy during the period from and including the date of
this contract to and including Completion and will notify the Buyer of any
significant steps taken. Within a reasonable time after Completion and so far as
the Seller may be able to do pursuant to the relevant policy and subject to the
consent (if required) of the insurer, the Seller shall assign to the Buyer all
rights to claim under the policy, other than those in respect of:

 

9.4.1loss of rent up to Completion; and

 

9.4.2relating to the property demised by the Lease; and

 

any such assignments will be in the form reasonably requested by the Buyer and
which the Seller is reasonably able to give having regard the requirements of
the insurer.

 

9.5If the Seller receives any insurance money, other than in respect of:

 

9.5.1loss of rent up to Completion; and/or

 

9.5.2relating to the property demised by the Lease,

 

it shall apply that money first in accordance with the terms of the Tenancies
and, to the extent that such money has not been expended for such purpose before
Completion, shall hold all monies not expended on trust for the Buyer and shall
at actual completion make it available to the Buyer for such purpose, but where
the Seller has properly incurred costs before receipt of insurance money in
reinstating or remedying damage caused by an insured risk, or the insurance
money relates to the property demised by the Lease, the Seller will be entitled
to retain such insurance money received in reimbursement of the costs so
incurred or reinstate the property demised by the Lease (as the case may be) and
any insurance monies retained by the Seller pursuant to clause 9.5.2 will be
used by the Seller for reinstatement purposes.

 

9.6At (or as soon as practicable after) Completion the Seller shall terminate
its insurance policy (except in respect of that part of the Property as demised
by the Lease and/or as otherwise provided for in the Lease) and use its
reasonable endeavours to obtain an appropriate refund of any premium paid by the
Tenants.

 

9.7Subject to clause 9.8, the Seller shall refund to each relevant Tenant within
20 Business Days of receipt from the insurer the proportionate part of the
insurance premiums actually received by the Seller from each Tenant in relation
to the then current period of insurance for the period from (but excluding)
Completion, or, at the option of the Seller, pay or allow such refund to the
Buyer on trust to account for it to the Tenants in the same manner.

 

7

 

 

9.8If, at the time the Seller would be liable to refund a Tenant an amount (or
pay such a refund to the Buyer) under clause 9.7, there are Arrears in relation
to that Tenant to which the Seller is entitled, the Seller shall not be bound to
refund or pay the amount attributable to that Tenant under clause 9.7 (or, if
less, such part of that amount as does not exceed those Arrears) (the “Retained
Sum”) but may retain the Retained Sum and the Buyer may credit an amount equal
to the Retained Sum against any Arrears which the Buyer is liable to pay to the
Seller pursuant to clause 16.

 

9.9The Buyer agrees to the insurer reimbursing the Seller directly in respect of
the Seller’s proper costs and/or expenses incurred by the Seller relating to:

 

9.9.1damage to the Property; or

 

9.9.2relating to the property demised by the Lease; or

 

9.9.3loss of rent before Completion

 

and any insurance monies received directly by the Seller pursuant to clause
9.9.2 will be used by the Seller for reinstatement purposes.

 

9.10Condition 8.2 and section 47 of the Law of Property Act 1925 do not apply to
this contract.

 

10.THE TRANSFER

 

10.1The Seller shall not be required to transfer the Property otherwise than as
a whole and to the Buyer at the Purchase Price.

 

10.2The Transfer shall be in the form of the draft annexed to this contract as
Annexure 2.

 

10.3The Seller shall deliver engrossments of the Transfer to the Buyer’s
Solicitors at least ten Business Days before the Completion Date.

 

10.4The Buyer shall execute the Transfer as a deed in duplicate and shall
deliver the duplicate to the Seller’s Solicitors on the Completion Date.

 

10.5Condition 7.3.2 does not apply to this contract.

 

11.RENT DEPOSIT DEED

 

Immediately following completion of the Transfer, the Buyer shall enter into,
and the Seller shall procure that the tenant of the Lease enters into, the Rent
Deposit Deed.

 

12.COMPLETION OF THE SALE OF THE PROPERTY

 

12.1Completion shall take place on the Completion Date and the money due on
completion (including any VAT on the Purchase Price) shall be paid by electronic
means in same day cleared funds from the Buyer’s Solicitors’ client account held
at a clearing bank to the bank account specified by the Seller’s Solicitors and,
if applicable, by an unconditional release of the Deposit held by the Seller’s
Solicitors to the Seller.

 

12.2Condition 9.1.2 is varied by the deletion of the words “If the money due on
completion is received after 2.00 p.m.” and the substitution in their place of
the words “Unless the money due on completion is received by the bank account
specified by the Seller’s Solicitors for the purpose (on terms that it is
unconditionally released to the Seller) before 1.00 p.m. and the unconditional
release referred to in clause 12.1 of the contract is given before 1.00 p.m. ”
and is further varied by the addition of the words “(as amended or supplemented
by this contract)” after the words “9.3 and 10.3”.

 

8

 

 

12.3Condition 9.1.3(b) is varied by the deletion of the words “after 2.00 p.m.”
and the addition in their place of the words “after 1.00 p.m.”.

 

12.4The wording in Condition 9.3.2(a) does not apply and the following wording
is substituted for it “if the whole Property is sold with vacant possession or
Condition 10.3.4 applies, Completion, or”.

 

12.5The wording in Condition 9.3.2(a) does not apply and the following wording
is substituted for it “if the whole Property is sold with vacant possession or
Condition 10.3.4 applies, Completion, or”.

 

12.6Condition 10.3.2 is varied by the addition of the words “but together with
the difference between interest at the Contract Rate on any deposit paid and
interest actually received by the Seller on any deposit paid” after the words
“less any deposit paid”.

 

12.7For the purposes of Condition 10.3.4 the Seller gives the Buyer notice that
it will take the net income from the Property until completion as well as
compensation under Condition 10.3.1.

 

12.8If one party is ready, willing and able to complete (and at all times
remains ready, willing and able to complete) but Completion does not take place
on the Completion Date solely due to the other party’s default, the defaulting
party will pay to the other interest at the Contract Rate on the Purchase Price
from and after the Completion Date until the earlier ()factual completion or a
maximum of fifteen days following the Completion Date.

 

12.9On Completion the Seller will assign the letter of reliance dated 26 June
2014 from MLM Consulting Ltd to Aracaris Capital Limited, such assignment to be
in the form at Appendix 7.

 

12.10At the Buyer’s cost the Seller will use reasonable endeavours to procure a
reliance letter from Buro Happold Limited in respect of their audit reports
dated 9 March 2016, 27 March 2017 and 27 March 2018.

 

12.11On Completion the Seller shall deliver to the Buyer’s Solicitors:

 

12.11.1the executed Transfer;

 

12.11.2rent authority letters addressed to the Tenants;

 

12.11.3all deeds and documents relating to the Property in the Seller’s
possession.

 

13.GRANT OF THE LEASE

 

13.1Prior to Completion, the Seller shall:

 

13.1.1obtain vacant possession of that part of the Property comprised in the
Blue Area (as defined in the Lease) and shall be responsible for all the
associated costs incurred by the Seller; and

 

13.1.2grant the Lease to Aracaris Limited.

 

13.2The Lease shall be granted for the term of 20 years from and including
Completion and shall be at the annual initial rent specified in the Lease.

 

9

 

 

13.3The rent review dates under the Lease shall be:

 

13.3.1In respect of the First RPI Review Date, the date 5 years after
completion;    

13.3.2In respect of the OMR Review Date, the date 10 years after completion; and
   

13.3.3In respect of the Second RPI Review Date, the date 15 years after
completion.

 

14.REGISTRATION

 

The Buyer shall apply to register the Transfer at HM Land Registry and shall
ensure that any requisitions raised by the Land Registry in connection with that
application are dealt with promptly and properly and shall take all such steps
as may be necessary to procure that it is registered as the registered
proprietor of the Property. The Seller will provide the Buyer with such
reasonable assistance it may require in dealing with any such requisitions
provided that the Buyer indemnifies the Seller against any costs incurred. The
Buyer shall provide the Seller with official copies of the register of the
Buyer’s title (including the title plan) within 5 Business Days of completion of
the registration of the Transfer.

 

15.APPORTIONMENTS

 

15.1Condition 9.3 applies as varied by this contract.

 

15.2The income to be apportioned under Condition 9.3 shall exclude VAT and
payments in respect of insurance.

 

15.3To the extent that any income is Arrears, payment of the apportioned part
shall not be paid or allowed to the Buyer on Completion.

 

15.4Rent (which here means the annual rent first reserved by a Tenancy at the
rate payable at actual completion and the CDC Service Charge and in each case
excluding any VAT on such amounts) will be apportioned at actual completion in
accordance with the following formula:

 

A x C/B


 

where:

 

Ais the Rent and the CDC Service Charge

 

Bis 365 (or 366 for any apportionment where actual completion falls within a
leap year) and

 

Cis the number of days from but excluding the day of actual completion to but
excluding the first date after actual completion upon which an instalment of
Rent is due or (where such first date after actual completion is the day after
actual completion) zero.

 

and the Buyer will, subject to clause 15.3, be allowed the amount so
apportioned.

 

15.5Condition 9.3.4(a) is varied by the addition of the words “the day after”
after the words “from and including”.

 

15.6If Completion is in a leap year, Condition 9.3.4(a) is further varied by the
deletion of “1/365” and the substitution in its place of “1/366”.

 

15.7Condition 9.3.6 does not apply to this contract.

 

10

 

 

16.ARREARS

 

16.1Following actual completion, the Seller shall retain all rights to the
Arrears. The Buyer will provide such support and cooperation as the Seller may
reasonably request, to assist the Seller’s efforts to collect Arrears.

 

16.2As between the Seller and the Buyer and notwithstanding clauses 16.1, the
Buyer is entitled to:

 

16.2.1that part of any Arrears of the annual rent first reserved (excluding any
VAT on that rent) under the Tenancies which became due on the rent payment date
immediately preceding Completion and which would have been apportioned to the
Buyer pursuant to clause 15 had the relevant amount not been Arrears; and

 

16.2.2any Arrears on account of which the Seller has retained an amount in
respect of insurance premium pursuant to clause 9.8;

 

and the Seller is entitled to all other Arrears.

 

16.3If on or after Completion the Seller (or its managing agents) receives any
money as cleared funds from a Tenant (or a guarantor of a Tenant) in respect of
Arrears, the Seller shall retain that money and apply it in order to reduce or
discharge (on a pound-for-pound basis) the Arrears due from that Tenant and to
which the Seller is entitled. To the extent that such money exceeds the amount
of the Arrears due from that Tenant to which the Seller is entitled (on a pound
for pound basis), the Seller shall pay that excess to the Buyer as soon as
reasonably practicable after receipt.

 

16.4If the Buyer receives any money from a Tenant (or from a Tenant’s guarantor
or from any other form of security held in respect of a Tenant) in respect of
Arrears it shall immediately pay the whole of that money to the Seller in order
to reduce or discharge (or such part of that money as will discharge), on a
pound-for-pound basis, the Arrears in respect of that Tenant to which the Seller
is then entitled (after having deducted any amount which the Seller has retained
in respect of that Tenant as mentioned in clause 16.3).

 

16.5The Seller may (with the Buyer’s prior consent, such consent not to be
unreasonably withheld) take any step to:

 

16.5.1take control of any goods of any Tenant;

 

16.5.2register any charging order over any Tenancy; or

 

16.5.3issue a petition for the winding-up or bankruptcy of a Tenant (or any
guarantor of a Tenant).

 

16.6As between the Seller and the Buyer, this clause 16 shall apply
notwithstanding any appropriation of any payment made by a Tenant (or its
guarantor).

 

17.MAINTENANCE CONTRACTS

 

17.1The Seller shall use its reasonable endeavours to ensure that all contracts
for the maintenance of the Property or for the supply of goods and/or services
to the Property to which the Seller is a party are terminated at its own cost as
soon as practicable (whether before or after completion).

 

11

 

 

17.2Subject to the Buyer complying with clause 17.3, until the date six months
from the date of this contract the Seller shall keep the Buyer indemnified
against all liabilities under such contracts including without limitation the
termination of such contracts and/or liabilities arising from the employment of
any individual performing services in respect of the maintenance contracts.

 

17.3The Buyer shall allow the Seller and the contractors access to the Property
after completion in order to remove any goods and equipment at the Property
which belong to a contractor, and until such termination to the extent necessary
to perform the Seller’s and the contractors’ obligations under such contracts.

 

17.4This clause 17 does not apply to any contract to which clause 19 applies.

 

18.MANAGEMENT

 

18.1From the date of this contract until completion, the Seller will manage the
Property in accordance with the Seller’s normal management practice, and in
particular, but without limitation, the Seller will:

 

18.1.1provide the services as required under the Tenancies

 

18.1.2use reasonable endeavours to comply with all landlord covenants in the
Tenancies

 

18.1.3deal properly and promptly with any applications for licences or consents
made under any of the Tenancies and any other dispute, arbitration, application,
claim or matter relating to the Property or its occupation;

 

18.1.4shall not accept any surrender of any Tenancy without the Buyer’s written
consent; and

 

18.1.5consult with the Buyer and have regard to the Buyer’s reasonable
representations and comply with the Buyer’s reasonable requirements in
connection with all matters in this clause but the Seller will not be obliged to
comply with any requirement where compliance may result in the Seller either
being materially prejudiced or incurring any liability under the Landlord and
Tenant Act 1988.

 

18.2As soon as reasonably practicable, the Seller shall send to the Buyer a copy
of any document completed or served by the Seller or any notice served by the
Seller in connection with any matter mentioned in clause 18.1.

 

18.3The Buyer shall indemnify the Seller against all liabilities, damages, costs
and expenses arising from any claim for breach of duty made against the Seller
under the Landlord and Tenant Act 1988, or any claim for breach of duty or
breach of covenant made against the Seller under any Tenancy, arising from any
act or omission of the Buyer in respect of any matter which the Seller is
obliged to refer to the Buyer under the terms of clause 18.1.

 

19.EMPLOYMENT

 

19.1In this clause 19.1 the following expressions mean:

 

“Employee” means John Barnard of 52 Barton Road, Haslington, Cambridge CB23 ILL;
and

 

“Transfer Regulations” means the Transfer of Undertakings (Protection of
Employment) Regulations 2006.

 

12

 

 

19.2The Employee is employed at the Property by or on behalf of the Seller.

 

19.3The parties acknowledge that the sale and purchase of the Property
constitutes a “relevant transfer” for the purposes of the Transfer Regulations
and that accordingly the contract of employment of the Employee will have effect
after actual completion as if originally made with the Buyer instead of the
Seller pursuant and subject to the Transfer Regulations.

 

19.4The Buyer shall indemnify the Seller on demand and keep the Seller
indemnified against all liabilities, taxes, claims, costs and expenses which the
Seller may incur arising out of or in connection with:

 

19.4.1any claim made or threatened by or on behalf of the Employee arising out
of or in connection with any act, omission, obligation or liability of the Buyer
before, on or after actual completion in respect of such person; and/or

 

19.4.2any claim made or threatened by or on behalf of the Employee on the
grounds that he has exercised a right to treat his employment as terminated due
to a substantial change being made or proposed by the Buyer to be made to his
working conditions before, on, or after actual completion that is or is alleged
to be to his detriment.

 

19.5The Seller shall indemnify the Buyer on demand and keep the Buyer
indemnified against all liabilities, taxes, claims, costs and expenses which the
Buyer may incur arising out of or in connection with:

 

19.5.1any claim made or threatened by or on behalf of the Employee arising out
of or in connection with any act, omission, obligation or liability of the
Seller before, on or after actual completion; and/or

 

19.5.2any claim made or threatened by or on behalf of the Employee arising out
of or in connection with any act, omission, obligation or liability of the
Seller before actual completion with regard to wage rates under the National
Minimum Wage and/or the National Living Wage.

 

19.6The parties agree that should an employment tribunal be required to consider
the amount of any compensation payable by the Seller in respect of any breach by
it of Regulation 11 of the Transfer Regulations in connection with the matters
contemplated in this contract (and in particular the transfer of the Employee
contemplated in clause 19.3) it should have particular regard to the replies to
enquiries given by the Seller to the Buyer in respect of the Employee.

 

19.7The parties further agree that, given the existence of the commercially
agreed provisions referred to in clause 19.5 above and the provision set out in
Regulation 12(4)(0 of the Transfer Regulations, should there be found to have
been any breach of Regulation 11 of the Transfer Regulations by the Seller in
connection with the matters contemplated in this contract (and in particular the
transfer of the Employee contemplated in clause 19.3) it would, in accordance
with Regulation 12(5) of the Transfer Regulations, be just and equitable to
award a sum less than £500 per employee as compensation to the Buyer under
Regulation 12(3) of the Transfer Regulations in relation to such breach, and the
parties agree that such sum should be zero, on the basis that the provisions
referred to in clause 19.5 above represent the commercially agreed position
between the parties in relation to any such breach and themselves provide the
Buyer with adequate remedy.

 

13

 

 

 

19.8The Seller shall be responsible for the Employee’s Employment Costs relating
to the period up to (but not including) actual completion whether payable before
on or after actual completion.

 

19.9The Buyer shall be responsible for the Employee’s Employment Costs relating
to the period following actual completion.

 

20.BASIC PAYMENT ENTITLEMENTS

 

20.1The following definitions apply in this clause 20:

 

“Basic Payment Scheme” the basic payment scheme established by Regulation (EU)
No 1307/2013 and any similar replacement scheme and any similar additional
scheme, whether resulting from CAP Reform or otherwise, and including any
similar or analogous scheme established under domestic legislation;

 

“CAP” Common Agricultural Policy;

 

“CAP Reform” the implementation of the agreement on the reform of the CAP under
Regulations (EU) 1305/2013, 1306/2013, 1307/2013 and 1308/2013 of the European
Parliament and of the Council and any similar replacement or additional
legislative instruments and all associated delegated and implementing acts, and
all legislation, guidance and codes of practice made from time to time under
them by the UK government or any devolved authority applicable to the Property,
in each case as amended, extended or re-enacted from time to time;

 

“Cross Compliance Conditions” the statutory management requirements and the
standards for good agricultural and environmental condition of land listed in
Regulation (EU) 1306/2013 and all associated delegated and implementing acts and
laws and all subordinate legislation, guidance and codes of practice made from
time to time under them and any similar replacement or similar additional
conditions, requirements and standards that must be complied with for full
payment under the Basic Payment Scheme;

 

“Defra” the Department for Environment, Food and Rural Affairs and any successor
ministry or department;

 

“Entitlements” means the payment entitlements relating exclusively to the
Property for subsidy payment under the Basic Payment Scheme and any similar
replacement entitlements, whether resulting from CAP Reform or otherwise, and
including any replacement entitlements established under domestic legislation;

 

“Greening Payment” the direct payment established by Regulation (EU) No
1307/2013 for farmers observing greening agricultural practices beneficial for
the climate and the environment and any similar replacement payment and any
similar additional payment, whether resulting from CAP Reform or otherwise, and
including any similar or analogous payment established under domestic
legislation;

 

“Natural England” the body responsible for the administration of the
Environmental Stewardship Agreement in England and any other body discharging
similar functions from time to time;

 

14

 

  

“RPA” the Rural Payments Agency responsible for the administration of the Basic
Payment Scheme and the Greening Payment in England and any other body
discharging similar functions from time to time; and

 

“Rural Payments Service” the online service for Basic Payment Scheme
applications and for transferring entitlements for subsidy payment under the
Basic Payment Scheme.

 

20.2The Property is sold together with whatever Entitlements (if any) the Seller
enjoys.

 

20.3As at the date of this contract the Seller does not hold the Entitlements
but is registered on the Rural Payments Service and has transferred the
Entitlements to the active farmers (as that term is defined by CAP).

 

20.4On completion, the Seller shall deliver to the Buyer any documents in the
Seller’s possession that relate exclusively to the Basic Payment Scheme, the
Greening Payment, the Entitlements or the Cross Compliance Conditions in respect
of the Property.

 

20.5The Buyer:

 

20.5.1accepts the Entitlements are not at the Seller’s disposal and any transfer
of the Entitlements (or any of them) to the Buyer or the Buyer’s nominee will be
a matter for the Buyer to address with the active farmer(s) at the end of the
relevant tenancy as it sees fit and no warranties are given in that regard by
the Seller; and

 

20.5.2the Buyer will indemnify the Seller against any liabilities, costs,
expenses, damages and losses suffered or incurred by the Seller in respect of
any breach of the requirements of the Basic Payment Scheme (including the Cross
Compliance Conditions) in relation to the Entitlements arising after Completion.

 

21.ENVIRONMENTAL STEWARDSHIP AGREEMENT AND SSSI

 

21.1The Buyer acknowledges that the sale of the Property is subject to the
Environmental Stewardship Agreement and that part of the Property is designated
as a Site of Special Scientific Interest.

 

21.2The Seller will notify Natural England in writing of the transfer of the
Property following Completion and will provide a copy of the notification to the
Buyer.

 

21.3The Buyer will:

 

21.3.1use reasonable endeavours to comply with the terms and conditions of the
Environmental Stewardship Agreement from Completion as if a party to the
Environmental Stewardship Agreement in place of the Seller, and will indemnify
the Seller and keep the Seller indemnified against all liabilities, costs,
expenses, damages and losses suffered or incurred by the Seller arising out of
or in connection with any breach by the Buyer or the Buyer’s employees, agents
or contractors of the Environmental Stewardship Agreement after Completion; and

 

21.3.2use all reasonable endeavours to procure the transfer of the Environmental
Stewardship Agreement following Completion.

 

21.4To the Seller’s knowledge it has not received notice of any breach of the
terms and conditions of the Environmental Stewardship Agreement.

 

15

 

 

21.5The payments under the Environmental Stewardship Agreements for the claim
year 2018 will be apportioned between the Buyer and Seller.

 

21.6The Seller will hand over on Completion to the Buyer all relevant records
and documents in its possession relating to the Environmental Stewardship
Agreement.

 

21.7Until such time as the Environmental Stewardship Agreement is transferred to
the Buyer:

 

21.7.1the Buyer will with effect from Completion comply and/or procure
compliance with all requirements and obligations contained in the Environmental
Stewardship Agreement and not do or permit or allow any act or omission that
constitutes a breach of the Environmental Stewardship Agreement;

 

21.7.2save to the extent the same is not the Buyer’s responsibility pursuant to
clauses 21.3.1 and 21.7.1, the Seller will not do anything that breaches the
Environmental Stewardship Agreement and shall provide the Buyer with copies of
any non-privileged correspondence it receives relating to the Environmental
Stewardship Agreement; and

 

21.7.3any payments received by the Seller in relation to periods after
Completion will be paid directly to the Buyer within 5 Business Days of receipt
(subject to the Buyer complying with its obligations under this clause 21).

 

21.8If Natural England refuses or is unable to the transfer the Environmental
Stewardship Agreement to the Buyer then the Buyer will either:

 

21.8.1apply for and enter into a new stewardship agreement with Natural England
to replace the Environmental Stewardship Agreement or, if this is not
practicable or such application is refused; or

 

21.8.2continue to comply with its obligations in clauses 21.3.1 and 21.7.1 above
until the expiry of the Environmental Stewardship Agreement.

 

21.9Upon the transfer of the Environmental Stewardship Agreement from the Seller
to the Buyer the Buyer shall promptly notify the Seller and provide the Seller
with copies of the relevant confirmatory documentation from Natural England.

 

22.CAPITAL ALLOWANCES

 

22.1The following definitions apply in this clause 22:

 

“Elected Plant” means plant and machinery (within the meaning of the Capital
Allowances Act 2001 (“CAA 2001”)) which constitute fixtures at the Property and
on which the Seller has claimed or will claim capital allowances and in respect
of which it has to bring in a disposal value into the computation of its
corporation or income tax (as the case may be) by reason of this sale;

 

“General Pool Plant” means those items of Elected Plant which are in the general
pool for the purposes of the CAA 2001;

 

“Special Rate Pool Plant” means those items of Elected Plant which are in the
special rate pool for the purposes of the CAA 2001.

 

22.2The Seller and the Buyer agree that the part of the Purchase Price
attributable to the General Pool Plant is one pound (£1) (the “General Pool
Amount”) and that the part of the Purchase Price attributable to the Special
Rate Pool Plant is £1 (the “Special Rate Pool Amount”), the aggregate of the
General Pool Amount and the Special Rate Pool Amount being £2 (the “Elected
Amount”).

 

16

 

 

22.3On the Completion Date the Seller and the Buyer shall sign in duplicate an
election under section 198 of the CAA 2001 in respect of the Elected Plant in
the form set out in Schedule 2 (and containing the information required by that
form) (each duplicate the “Section 198 Election”) reflecting their agreement to
the General Pool Amount, the Special Rate Pool Amount and the Elected Amount
being the disposal values for, respectively, the General Pool Plant, the Special
Rate Pool Plant and the Elected Plant in each case required to be brought into
account by the Seller and falling to be treated as expenditure incurred by the
Buyer on the provision of, respectively, the General Pool Plant, the Special
Rate Pool Plant and the Elected Plant for capital allowances purposes.

 

22.4For the avoidance of doubt, this clause 22 will not be construed as meaning
that the Seller has satisfied itself that either the General Pool Amount or the
Special Rate Pool Amount, or the Elected Amount does not exceed the amount
incurred by it in accordance with the CAA 2001 on the provision of,
respectively, the General Pool Plant, the Special Rate Pool Plant or the Elected
Plant.

 

22.5The Seller and the Buyer shall each submit the Section 198 Election to HM
Revenue & Customs within two years from the date of this contract (or such
shorter time limit for submission of the Section 198 Election as may be
prescribed by law) and take all reasonable steps to procure that the Section 198
Election is accepted by 1-IM Revenue & Customs.

 

22.6The Seller and the Buyer agree to reflect the General Pool Amount, the
Special Rate Pool Amount and the Elected Amount in their respective tax (capital
allowances) computations and tax returns and to co-operate in the event of any
dispute by HM Revenue & Customs concerning the Section 198 Election.

 

22.7If the Section 198 Election is deficient or ineffective, the Seller and the
Buyer shall each take all reasonable steps necessary to give effect to their
intention in respect of capital allowances (as described in this clause 22),
including amending the Section 198 Election or signing a new election for the
purposes of section 198 of the CAA 2001 and submitting the amended Section 198
Election or new election to FEM Revenue & Customs within any time limit
prescribed by law.

 

23.VAT

 

23.1Except where otherwise specified in this contract, the Buyer shall pay the
Seller any VAT which may be due on supplies made to the Buyer under this
contract within 5 Business Days of receipt of a valid VAT invoice. and all sums
payable under this contract are exclusive of any VAT payable on them.

 

23.2The Seller and Buyer intend and expect that the sale of the Property in
accordance with this contract will constitute the transfer of a business or part
of a business as a going concern within the terms of article 5 of the Value
Added Tax (Special Provisions) Order 1995 so that the sale and purchase of the
Property is properly regarded as neither a supply of goods nor a supply of
services for the purposes of VAT. Notwithstanding the foregoing, the sale of the
Property and the Purchase Price will not be affected by the determination as to
whether this transaction is or is not a transfer of a going concern.

 

17

 

 

23.3The Seller warrants that it:

 

23.3.1is duly registered for the purposes of VAT with registration number 202
9654 19;

 

23.3.2subject to clause 23.4, has exercised a valid option to tax the Property
(under Part 1 of Schedule 10 to the Value Added Tax Act 1994);

 

23.3.3has notified HM Revenue & Customs of that option in accordance with
paragraph 20 of Schedule 10 of the Value Added Tax Act 1994;

 

23.3.4will supply a copy of the formal acknowledgement of notification under
23.3.3 issued by HM Revenue & Customs in respect of the land with title number
CB361898 to the Buyer immediately following its receipt

 

23.3.5subject to clause 23.4 shall not disapply the VAT option prior to
Completion

 

23.3.6shall not revoke any VAT option prior to Completion ;and

 

23.3.7is not a VAT group within Aracaris Limited.

 

23.4The Seller and the Buyer acknowledge that the Seller’s option to tax the
Property will be disapplied in respect of the Lease and the transfer of the
Property to the Buyer insofar as it relates to the part of the Property demised
under the Lease.

 

23.5The Buyer warrants and undertakes that the Buyer is duly registered for the
purposes of VAT with registration number 102404087.

 

23.6The Buyer warrants and undertakes that the Buyer:

 

23.6.1has provided the Seller with a copy of its certificate of registration
before the Completion Date;

 

23.6.2will, prior to Completion, exercise (or be treated as having exercised) a
valid option to tax the Property under Part 1 of Schedule 10 of the Value Added
Tax Act 1994 with effect from the Completion Date;

 

23.6.3will, prior to Completion, notify HM Revenue & Customs of that option in
accordance with paragraph 20 of Schedule 10 of the Value Added Tax Act 1994 (the
“Notification”);

 

23.6.4will, prior to Completion, provide the Seller with a copy of the
Notification;

 

23.6.5shall, prior to Completion, provide the Seller with such other information
and copy documents relating to the exercise of the option and the Notification
as the Seller may reasonably request; and

 

23.6.6shall provide the Seller with a copy of the formal acknowledgement of the
Notification issued by HIM Revenue & Customs immediately following its receipt.

 

23.7The Buyer warrants and undertakes that the Buyer:

 

23.7.1shall not cause or permit its VAT registration to be cancelled on or
before Completion;

 

23.7.2shall not revoke the option referred to in clause 23.6.2 prior to
Completion;

 

23.7.3shall not disapply the option referred to in clause 23.6.2 prior to
Completion

 

18

 

 

23.8The Buyer warrants and undertakes that:

 

23.8.1it is buying the Property as beneficial owner and not as nominee for any
other person or persons;

 

23.8.2it intends for a reasonable period after Completion to continue to use the
Property following actual completion for the same property letting business as
that carried on by the Seller on and before actual completion;

 

23.8.3article 5(2B) of the Value Added Tax (Special Provisions) Order 1995 does
not and will not apply to the Buyer in relation to the Property; and

 

23.8.4no Tenant is a member of a VAT group with the Buyer.

 

23.9If on the Completion Date:

 

23.9.1the Buyer, does not have a valid VAT registration and is not a taxable
person for VAT purposes; or

 

23.9.2the Buyer has failed in any respect to comply with its obligations or has
in any respect breached its warranties in this clause 23,

 

the Buyer shall on the Completion Date pay to the Seller’s Solicitors an amount
equal to VAT on the Purchase Price (“Purchase VAT”) and the Seller shall issue a
VAT invoice to the Buyer.

 

23.10The Seller undertakes that if and to the extent that the transfer of the
Property pursuant to this contract does not constitute a taxable supply, the
Seller shall promptly return to the Buyer the appropriate proportion of the
Purchase VAT.

 

23.11If on or after Completion HM Revenue & Customs determine that VAT is
payable on the sale of the Property or any part of it the Buyer shall, within 5
Business Days of receipt of a valid VAT invoice from the Seller, pay to the
Seller an amount equal to the VAT required to have been paid to HM Revenue &
Customs together with any interest, penalty, surcharge or other sum demanded by
HM Revenue & Customs in relation to the sale) other than any such interest
penalty surcharge or other payment arising as a result of the Seller’s breach of
its obligations under this contract.

 

23.12If the Buyer fails to pay any amount in respect of VAT (following receipt
of a valid VAT invoice) when due to be paid to the Seller pursuant to this
contract, the Buyer shall in addition pay interest on it at the Contract Rate
from the date that such payment was payable until the date that the Buyer makes
actual payment to the Seller.

 

23.13Condition 2 does not apply to this contract.

 

23.14The Seller will within 6 months of completion provide the Buyer with copies
of invoices totalling approximately £1.2 million for the purposes of the capital
goods scheme pursuant to the provisions of Part XV of the Value Added Tax
Regulations 1995.

 

24.RELEASE OF THE SELLER

 

24.1The Buyer shall give the Seller all reasonable assistance and information
which the Seller may require in connection with any application by the Seller
pursuant to section 6 or section 7 of the Landlord and Tenant (Covenants) Act
1995 for a release of the Seller from any landlord covenant (which term is to be
construed consistently with the Landlord and Tenant (Covenants) Act 1995) under
the Tenancies or to the court for a declaration that a release of such landlord
covenant is reasonable or in connection with any release of the Seller from any
liability under any Tenancy pursuant to that Tenancy.

 

19

 

 

24.2Condition 5.3 does not apply to this contract.

 

25.POST-COMPLETION RECEIPTS

 

If the Seller receives any payment pursuant to any Tenancy from (or on behalf
of) any Tenant after Completion and the Seller is not entitled to that payment
by virtue of this contract, the Seller may, if there are Arrears in relation to
that Tenant to which the Seller is entitled, retain the whole or such part of
the amount received as does not exceed those Arrears, and apply it in order to
reduce or discharge (on a pound-for-pound basis) the Arrears due from that
Tenant and to which the Seller is entitled, and the Buyer may then credit an
amount equal to the sum retained against any Arrears which the Buyer is liable
to pay to the Seller pursuant to clause 16. If there are no such Arrears, the
Seller may at its discretion (but in any event as soon as is reasonably
practicable after the relevant receipt), either return the payment to the
relevant Tenant (in which case the Seller shall have no liability to the Buyer
as regards such payment) or pass the payment to the Buyer (in which case the
Buyer shall indemnify the Seller against any liability to the Tenant in respect
of the payment).

 

26.STATE AND CONDITION OF THE PROPERTY

 

26.1The parties agree that all risks associated directly or indirectly with the
Registered Property and the Unregistered Land or the state and condition of the
Registered Property and the Unregistered Land pass to the Buyer on the date of
this contract.

 

26.2The Buyer acknowledges that it has inspected the Registered Property and the
Unregistered Land, has had the opportunity (and the Seller’s permission) to
undertake its own investigations and surveys into the state and condition of the
Registered Property and the Unregistered Land (both above and below ground) and
has satisfied itself as to the state and condition of the Registered Property
and the Unregistered Land and has formed its own view as to the suitability of
the Registered Property and the Unregistered Land for the Buyer’s purposes.

 

26.3The parties agree that the Seller shall not, under any circumstances, be
liable for:

 

26.3.1the state and condition of the Registered Property or the Unregistered
Land, nor 26.3.2 any loss or damage or injury of any kind whatsoever arising
from:

 

(a)the state and condition of the Registered Property or the Unregistered Land,
or

 

(b)any defect in the Registered Property or the Unregistered Land, or

 

(c)the presence of any substances or materials in, on or under the Registered
Property or the Unregistered Land or the escape from the Registered Property or
the Unregistered Land at any time of any substances or materials.

 

26.4The parties agree that all warranties, conditions and stipulations
whatsoever on the part of the Seller as to the state and condition of the
Registered Property and the Unregistered Land are excluded and the Buyer accepts
full responsibility for its state and condition.

 

20

 

 

26.5The Buyer acknowledges that it will be solely responsible for carrying out
and bearing the costs of any remediation or clean-up works and related
investigations required by or agreed with any regulatory authority or required
under any law and resulting from any contamination or pollution at, in, on,
under or from the Registered Property or the Unregistered Land and agrees that
it will at all times indemnify the Seller against any proceedings costs, claims,
demands and expenses resulting from any such contamination.

 

27.HEALTH AND SAFETY FILE

 

The Buyer acknowledges that it has inspected the health and safety file for the
Registered Property maintained by the Seller for the purposes of the
Construction (Design and Management) Regulations 2015 (and their predecessor
Regulations) and that it is aware of the nature and purpose of that file.

 

28.COSTS

 

28.1Each party shall reimburse the other for any costs properly incurred by the
relevant party in respect of any steps taken to enforce or complete this
contract, including the preparation and service of any notice to complete.

 

28.2Any obligation to pay costs includes an obligation to pay associated
disbursements and other fees and expenses and includes an obligation to pay an
amount equal to any VAT on such costs, disbursements, fees and expenses which is
irrecoverable by the party incurring the costs.

 

29.CONFIDENTIALITY

 

29.1Without prejudice to clause 29.2, each party shall treat this contract as
confidential to it and to its professional advisers.

 

29.2Except as required to comply with this contract or with any statutory,
regulatory or court requirements (including the requirements of any stock
exchange), neither party to this contract shall disclose its existence or terms
to any newspaper or journal, television or radio station, or website, nor
publish this contract or its terms through any other medium, nor make any public
announcement about this contract without the written consent of the other party
(which shall not be unreasonably withheld or delayed).

 

29.3Neither the Buyer nor the Seller may apply to register this contract against
the registered title(s) to the Property (or any other affected land) by way of
an agreed notice in form AN I.

 

29.4If the Buyer applies to register this contract against the registered
title(s) to the Property (or any other affected land) by way of a unilateral
notice in form UN 1:

 

29.4.1the Buyer will immediately apply to HM Land Registry in form UN2 for the
removal of such unilateral notice if this contract is rescinded by either party;

 

29.4.2the Seller will not apply to I LM Land Registry for the cancellation of
such unilateral notice while this contract subsists but the Buyer will not
object to any such application by the Seller if this contract is properly
rescinded by either party; and

 

29.4.3unless obliged to do so by law neither the Buyer nor the Seller will
supply either the original or a copy of this contract to 1-IM Land Registry
whether with an application for a unilateral notice or otherwise.

 

21

 

 

30.ENTIRE CONTRACT

 

30.1The parties acknowledge that this contract and any document annexed to it
contain all the express terms of the contract between them for the sale and
purchase of the Registered Property and the Unregistered Land.

 

30.2The Buyer acknowledges that:

 

30.2.1except for the written replies made by the Seller’s Solicitors to the
formal written pre-contract enquiries made by the Buyer’s Solicitors, it has not
relied on or taken into account any statement or representation made by or on
behalf of the Seller, whether written or oral (and including any made
negligently) in deciding to enter into this contract; and

 

30.2.2it shall not be entitled to make any requisition or claim in respect of
the state of repair or condition of the Registered Property or the Unregistered
Land or the compliance or non-compliance of the Registered Property or the
Unregistered Land or its use with any legislation.

 

30.3Condition 10.1 does not apply to this contract.

 

30.4Nothing in this contract will operate to limit, restrict or exclude any
liability for fraud.

 

31.AFTER COMPLETION

 

31.1Completion, including completion of the Transfer and of any other deed or
document entered into pursuant to this contract, does not cancel any liability
to perform any outstanding obligation under this contract.

 

31.2Each party shall pay interest at the Contract Rate on any sum due to the
other after completion for the period from and including the date any such sum
is due to but excluding the date it is received by the relevant party.

 

31.3Condition 10.4 does not apply to this contract.

 

32.NOTICES AND DOCUMENTS

 

32.1This clause applies to:

 

32.1.1any notice required or authorised by this contract; and 32.1.2 any deed or
document entered into pursuant to this contract.

 

32.2A notice or document to which this clause applies shall be in writing.

 

32.3For the purposes of giving a notice or delivering a document to which this
clause applies:

 

32.3.1the Seller’s address is as stated in the description of the Seller as a
party to this contract at the beginning of this document; and

 

32.3.2the Buyer’s address is as stated in the description of the Buyer as a
party to this contract at the beginning of this document.

 

32.4Giving notice or delivering a document to the Seller’s Solicitors or the
Buyer’s Solicitors at the address and with the reference (if any) stated in
clause 1, has the same effect as giving or delivering it to that party.

 

22

 

 

32.5Sending a notice or document by fax or email is not a valid means of giving
a notice or delivering a document.

 

32.6Subject to the remainder of this clause, a notice is given and a document is
delivered when it is received.

 

32.7A notice or document sent through the document exchange is received when it
is available for collection.

 

32.8A notice or document which is received after 5.00 pm on a Business Day, or
on a day which is not a Business Day, is to be treated as having been received
before 5.00 pm the next Business Day.

 

32.9Condition 1.3 does not apply to this contract.

 

33.CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 

33.1Unless expressly stated nothing in this contract will create any rights in
favour of any person pursuant to the Contracts (Rights of Third Parties) Act
1999.

 

33.2Condition 1.5 does not apply to this contract.

 

34.GOVERNING LAW AND JURISDICTION

 

34.1This contract, and any deed or document entered into pursuant to it, and any
dispute or claim arising out of or in connection with it or its subject matter
or formation (including non-contractual disputes or claims) are governed by the
law of England and Wales.

 

34.2The parties irrevocably agree that the courts of England and Wales have
exclusive jurisdiction to determine any dispute or claim that arises out of or
in connection with this contract or its subject matter or formation (including
non-contractual disputes or claims).

 

This contract has been entered into on the date stated at the beginning of it.

 

23

 

 

SCHEDULE 1
THE TENANCIES

 

 

Date

Document Parties Original or copy? PREMISES: VISION CENTRE, SAWSTON, CAMBRIDGE
Prior to Completion Lease

(1)  Aracaris Capital Limited

(2)  Aracaris Limited

Original PREMISES: WHITTLE LAKE TROUT FISHERY, SAWSTON, CAMBRIDGE Various

Whittle Lake, 2018 Membership List dated 07 August 2018 (as annexed to this
contract as Annexure 6)

Various Not applicable PREMISES: MILL FARM, SAWSTON, CAMBRIDGE 29 August 2017
Farm Business
Tenancy

(1)  Aracaris Capital Limited

(2)  Drivers Farms Limited

Original PREMISES: DERNFORD FEN, SAWSTON, CAMBRIDGE 13 April 2018


Grazing Licence

(I) Aracaris Capital Limited

(2) Angelika von Hiemendahl

Original PREMISES: CDC WAREHOUSE, SAWSTON, CAMBRIDGE 10 October 2017 Lease

(1)  Aracaris Limited

(2)  Routebuy Limited

(3)  Commodity Centre (Group) Limited

Original

 

24

 

 

Date Document Parties Original or copy? PREMISES: VISION CENTRE, SAWSTON,
CAMBRIDGE PREMISES: LAND NEAR CHURCH LANE, WHITTLESFORD, CAMBRIDGE 21 July 2010
Lease

(1)  Spicers Limited

(2)  Sustrans Limited

Copy PREMISES: WAYLEAVE AGREEMENTS RELATING TO THE PROPERTY 25 October 2016
Wayleave Agreement

(1)  Aracaris Capital Limited

(2)  Eastern Power Networks plc

Copy 01 December 2014 Wayleave Agreement

U) Paul O’Keefe (2) Eastern Power Networks plc

Original 06 February 2009 Wayleave Agreement

(1)  Spicers Limited

(2)  EDF Energy Networks (EPN)

Copy 16 August 2005 Wayleave Agreement

(1)  Spicers Limited

(2)  EDF Energy Networks (EPN) plc

Original 17 January 1992 Wayleave Agreement

(1)  Spicers Limited

(2)  Eastern Electricity plc

Original 21 November 1991 Wayleave Agreement

(1)  Spicers Limited

(2)  Eastern Electricity plc

Copy 29 October 1976 Wayleave Agreement U)   Spicers Limited L2j Eastern
Electricity Board Copy

 

25

 

 

Date Document Parties Original or copy? PREMISES: VISION CENTRE, SAWSTON,
CAMBRIDGE January 1975 Wayleave Agreement LL  Spicers Limited (2) Eastern
Electricity Board Copy 07 January 1974 Wayleave Agreement

(1)  Spicers Limited

(2)  Eastern Electricity Board

Copy 29 December 1970 Wayleave Agreement Parties unspecified Original 16 October
1969 Wayleave Agreement a) Spicers Limited (2) Eastern Electricity Board Copy 01
March 1967 Wayleave Agreement

CI) Spicers Limited ) Eastern Electricity Board

Copy 07 December 1967 Wayleave Agreement

(1)  Spicers Limited

(2)  The Eastern Electricity Board

Original 28 October 1966 Wayleave Agreement Parties unspecified Original 22
April 1964 Wayleave Agreement ( Spicers Limited a) Eastern Electricity Board
Copy 02 December 1964 Wayleave Agreement Parties unspecified Original

 

26

 

 

SCHEDULE 2

FORM OF ELECTION UNDER SECTION 198 OF THE CAPITAL ALLOWANCES

ACT 2001

 

NOTICE OF AN ELECTION UNDER SECTION 198 OF THE CAPITAL ALLOWANCES

ACT 2001

 

Seller’s name and address: ARACARIS CAPITAL LIMITED (incorporated and registered
in England and Wales under company registration number 09103328), the registered
office of which is at Suite 1, 3rd Floor, 11-12 St. James’s Square, London SW1Y
4LB Seller’s tax district and reference: [TBC] Buyer’s name and address:

Huawei Technologies Research & Development (UK) Limited

302 Cambridge Science Park , Milton Road Cambridge CB4 OWG

Buyer’s tax district and reference: 680/90171/15073 Property: Spicers, Sawston,
Cambridge Title numbers: CB1793, CB98091, CB219591, CB271349, CB278414 and
CB361898



Interest:

Freehold Date of exchange of contract:   Date of completion:   Total price:
Thirty seven million five hundred thousand pounds (£37,500,000) (exclusive of
any VAT which may be due). Amount apportioned to plant and machinery in the
general pool forming fixtures at the Property: One pound (£1) (exclusive of any
VAT which may be due).

 

27

 

 

Amount apportioned to plant and machinery in the special rate pool forming
fixtures at the Property:   One pound (£1) (exclusive of any VAT which may be
due).

 

The Seller and the Buyer jointly elect pursuant to the provisions of section 198
of the Capital Allowances Act 2001 that the amount which for the purposes of
Part 2 of the Capital Allowances Act 2001 is to be taken as the portion of the
sale price of the interest specified above which falls to be treated as capital
expenditure incurred by the Buyer on the provision of all the plant and
machinery at the Property is two pounds (£2).

 

Signed /s/  Linda F. Powers   Name Linda F. Powers   for and on behalf of the
Seller   Dated: 5 December 2018         Signed   /s/ H.H.Koopmans   Name  
H.H.Koopmans   for and on behalf of the Buyer   Dated: 5 December 2018  

 

 

 